Citation Nr: 0119499	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  97-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder from January 17, 1992?

2.  Entitlement to an effective date prior to April 30, 1999, 
for entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Jr., Esq.


INTRODUCTION

The veteran had active military service from November 1964 to 
September 1967.  He served in Vietnam from September 1966 to 
September 1967 as a personnel specialist with a 
transportation company.  He was not awarded the Combat 
Infantryman's Badge, the Purple Heart, or any other award for 
valor or combat service.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).

In a decision dated in October 1997, the Board denied the 
claims of entitlement to an evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), and a 
total rating for compensation purposes based upon individual 
unemployability.  The veteran appealed and in August 1998, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) vacated the 1997 Board decision and 
remanded the case to the Board for readjudication consistent 
with the Court's order.  

In compliance with the Court's order, the Board in December 
1998 remanded these issues to the RO.  By a rating decision 
dated in July 1999, the RO granted a disability rating of 70 
percent for post-traumatic stress disorder, effective April 
30, 1999, and granted entitlement to a total rating for 
compensation purposes based upon individual unemployability, 
effective April 30, 1999.  At this time, PTSD is the 
appellant's only service connected disorder.

Thereafter, the veteran initiated and perfected an appeal as 
to an effective date prior to April 30, 1999, for a 70 
percent disability rating for post-traumatic stress disorder, 
and as to an effective date prior to April 30, 1999, for 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  However, the veteran's 
appeal as to the evaluation of his service-connected 
post-traumatic stress disorder originates from the initial 
assignment of a rating disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, the Court has held that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Although entitlement to a 
total rating for compensation purposes based upon individual 
unemployability was granted by the rating decision dated in 
July 1999, the Board finds that this rating does not abrogate 
the veteran's claim of entitlement to an initial schedular 
evaluation for post-traumatic stress disorder in excess of 50 
percent from January 17, 1992.  Accordingly, the Board has 
recharacterized the issue on appeal in order to comply with 
the opinion by the Court in Fenderson.  

In November 1997, the appellant raised the issues of 
entitlement to service connection for an antisocial 
personality disorder, with substance abuse, and a history of 
an intermittent explosive disorder; hypertension with aortic 
sclerosis and iliac arterial calcification; and for a sliding 
hiatal hernia with a history of a duodenal ulcer.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  Since May 4, 1995, the veteran has been unable to obtain 
or retain a substantially gainful occupation due to 
post-traumatic stress disorder.  

2.  The claim of entitlement to a total rating based on 
individual unemployability was received in November 1996.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met, effective May 4, 1995.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.400, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2000).

2.  The claim of entitlement to an effective date prior to 
April 30, 1999, for a total rating for compensation purposes 
based upon individual unemployability is moot.  38 C.F.R. § 
4.16 (1996); 38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
findings or diagnoses of a psychiatric disorder.  The veteran 
reported having depression or excessive worry on his 
separation examination conducted in September 1967; however, 
the psychiatric examination was normal.

Subsequent to service discharge, a psychiatric examination 
conducted in March 1982, reported that the veteran's 
psychological symptoms consisted of bitterness toward 
non-Vietnam war veterans and resentment about his difficult 
employment and economic status.  There was no evidence of a 
significant depressive disorder and there were no signs of 
post-traumatic stress disorder.  The clinical impression was 
no mental disorder found.  

Correspondence from the veteran's employer dated in 1986, 
indicate that he was unable to perform his duties as a motor 
vehicle operator due to a physical disability, and was 
reassigned to the position in the word processing center.  
Employment documents dated in 1986 and 1987, indicate that 
the veteran resigned after receiving written notice "of 
proposal to separate for threatening to inflict bodily harm 
without bodily contact."

A VA outpatient treatment record dated in April 1987, 
reported that the veteran was examined at the Mental Health 
Clinic for interpersonal problems at his job.  The veteran 
reported feeling "harassed" at work due to his involvement 
in "union activism."  The veteran reported he had been 
married for 12 years, with no marital problems.  He indicated 
that he liked to cook and socialize.  He stated he had sleep 
problems, secondary to orthopedic pain.  On mental status 
examination, the veteran was alert, oriented, and 
cooperative.  Mood and affect were normal.  His speech was 
coherent and relevant, and there was no evidence of psychosis 
or organic brain syndrome.  Content focused on injustices 
through the legal system, and his attitude was reported as 
litigious.  Insight and judgment were intact.  The examiner 
noted the veteran's self reported claim that he "served in 
combat," but clinically concluded that PTSD was not present.  
The impression was that the veteran was experiencing life 
circumstance problems, and that there was no psychiatric 
illness.  

The veteran was treated by VA for an anxiety neurosis in 
November 1986. 

A private medical record dated in January 1988, reported that 
the veteran had severe degenerative osteoarthritis, with a 
superimposed injury of cervical strain.  It was additionally 
noted that the veteran had anxiety and stress "as in 
relationship to his symptomatology."  The examiner concluded 
that "his stress and anxiety aggravated his underlying 
diagnosis of degenerative osteoarthritis, which was also 
aggravated by his cervical strain at an earlier date."

In March 1991, the Agent Orange Veteran Payment Program found 
that the appellant because totally disabled on June 1, 1989.  
In this regard, during the 1970's Vietnam veterans filed a 
class action lawsuit against manufacturers of dioxin and the 
United States Government to obtain compensation for alleged 
injuries due to the use of the chemical defoliant Agent 
Orange in Vietnam.  In 1984, manufacturers of dioxin agreed 
to establish a $180 million fund to compensate class members.  
In Re Agent Orange Product Liability Litigation, 597 F.Supp. 
740 (E.D.N.Y. 1984) aff'd 818 F.2d 145 (2nd Cir. 1987).  
Significantly, however, in 1987, the actions against the 
United States were dismissed, In Re Agent Orange Product 
Liability Litigation, 818 F.2d 194 (2nd Cir. 1987), and thus, 
the United States Government is not a party to the settlement 
agreement from which the veteran has received payment.  As a 
result, the veteran's receipt of any monies in the past or in 
the future from this settlement program is completely 
irrelevant.

A private psychological assessment conducted in January 1991, 
diagnosed an adjustment disorder.  

On September 19, 1991, the veteran requested an evaluation 
for PTSD at a VA outpatient clinic.  He complained of 
flashbacks, nightmares and depression.  Notwithstanding the 
absence of a verified stressor the diagnosis entered was 
probable PTSD. 

At a VA outpatient evaluation for post-traumatic stress 
disorder dated in October 1991, the veteran reported that he 
had been unemployed for two years, due to a back disorder and 
his inability to get along with others.  He appeared tense, 
bitter, critical, and emotionally constricted.  In November 
1991, the veteran participated in a post-traumatic stress 
disorder support group.  

On December 27, 1991, Senator Robert C. Byrd forwarded a 
claim from the veteran for entitlement to service connection 
for PTSD.  This was received by the RO in January 1992.

A VA psychological evaluation for post-traumatic stress 
disorder conducted in December 1991, reported that the 
veteran was cooperative and productive.  His thought 
processes were concrete, but organized.  His affect was 
restricted but appropriate.  There was no indication of any 
perceptual disturbance during the interview.  He had no 
difficulty with remembering dates or events and appeared to 
be a good historian.  It was noted that the veteran had been 
unemployed since 1989.  The Minnesota Multiphasic Personality 
Inventory profile was invalid.  The psychologist concluded 
that 

[b]ased on this evaluation, there is 
little to confirm the presence of a 
combat related post-traumatic stress 
disorder.  Some [post-traumatic stress 
disorder] may be present but, if so, it 
is well masked by an overriding picture 
of personality disturbance.

The diagnostic impression was antisocial personality and drug 
abuse, by history.  The health care professionals who 
conducted the February 1992 examination stated that based 
upon their findings, the veteran was unemployable, and that 
it was doubtful that he was rehabilitatble.

In an April 1992 decision by an Administrative Law Judge the 
veteran was found eligible for Social Security disability 
benefits due to a severe personality disorder, 
osteoarthritis, a substance abuse disorder, and "Agent 
Orange" exposure.  PTSD was not identified as a cause of the 
appellant's disability.

The veteran was admitted to a VA medical facility in May 
1992, for complaints of increased irritability, insomnia, 
increased explosive behavior, and nervousness.  While 
hospitalized, a VA psychiatric examination was conducted.  
The veteran reported that he had a high school education.  He 
indicated that he had worked in different jobs, and had 
problems with his supervisors.  A history of heroin, cocaine, 
and alcohol abuse was noted.  On examination, he was anxious 
and had poor eye contact.  The veteran was relevant, 
coherent, oriented, and did not manifest any delusions or 
hallucinations.  His contact with reality was reported as 
good.  The diagnosis was intermittent explosive disorder, 
with a history of drug abuse.  Psychological testing 
indicated a personality disorder, as well as substance abuse, 
but did not substantiate a diagnosis for post-traumatic 
stress disorder.  The veteran was admitted into an inpatient 
substance abuse treatment unit program.  The diagnoses at 
discharge included polysubstance abuse and antisocial 
personality.  The global assessment functioning score 
assigned was 50, which indicates serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, 
occupational, or school functioning to include no friends, or 
the inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994) (hereinafter 
DSM-IV).  The veteran was discharged prior to completion of 
treatment in June 1992, against medical advice.  

In June 1992, the National Personnel Records Center reported 
that no additional service medical records were available.

In October 1992, a VA physician noted that he was unable to 
define with specificity a trauma associated with intrusive 
symptoms sufficient to meet the criteria the PTSD protocol.  
He opined that there was no evidence of current intrusive 
PTSD symptoms.

A VA outpatient treatment record dated in December 1992, 
reported complaints of flashbacks and sleep impairment.  It 
was noted that the veteran's brother had just died.  The 
assessment was depression.  The veteran testified at a 
personal hearing before the RO conducted in December 1992, 
that he experienced flashbacks, and had suicidal and 
homicidal ideation.  He stated he did not have any friends 
and had physically abused his wife in the past.  

In April 1993, a VA outpatient treatment record reported 
flashbacks and provided an assessment of "[rule out] 
post-traumatic stress disorder."  A VA outpatient treatment 
record dated in June 1993, reported that the veteran 
complained of occasional flashbacks and nightmares.  The 
diagnosis was "condition unchanged."

VA outpatient treatment records dated in October 1994 and 
January 1995, report that the veteran's mood was good, and he 
was relevant and coherent.  The assessment was that his 
mental status was good.  In April 1995, the veteran reported 
that he stayed in seclusion, and had survivor's guilt and 
nightmares.  The examiner noted that the veteran was calm and 
his mood was good.  The assessment was chronic post-traumatic 
stress disorder.  Nightmares, intrusive thoughts, exaggerated 
startle response, and flashbacks were reported at outpatient 
treatment conducted on May 4, 1995.  The veteran also 
reported that he experienced sleep impairment, depression, 
paranoia, and survivor's guilt.  The diagnosis was chronic, 
severe post-traumatic stress disorder.  The examiner stated 
that the veteran was unemployable due to the symptoms of 
post-traumatic stress disorder.  

A VA psychiatric examination conducted in June 1995, noted 
complaints of anxiety, substance abuse, sleep impairment, 
poor appetite, anger, frustration, nervousness, agitation, 
and feelings of helplessness and hopelessness.  The veteran 
also reported thoughts of hurting himself.  On mental status 
examination, the veteran was alert and oriented, with his 
cognition grossly intact.  Attention, concentration, and 
memory were fair and proverb interpretation was concrete.  
Insight and judgment were poor.  The diagnosis was moderately 
severe post-traumatic stress disorder, delayed type.  It was 
noted that the veteran needed further psychological testing 
to clarify the diagnosis of post-traumatic stress disorder.  
The global assessment functioning score assigned was 50.  

A VA clinical record dated in October 1995, found 
post-traumatic stress disorder, with depression.  The global 
assessment functioning score assigned was 60, which indicates 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning, as indicated by 
few friends and conflicts with coworkers.  See DSM-IV.

A VA outpatient treatment record dated in December 1995, 
reported that the veteran complained of nervousness and 
experienced sleep problems and flashbacks.  On examination, 
it was noted that the veteran was tense and nervous.  In July 
1996, the veteran reported that he had nightmares and 
flashbacks.  The veteran complained that he could not sleep, 
was nervous, avoided people, was suspicious and guarded, and 
did not trust a lot of people.  The examiner stated that the 
veteran was tense and nervous.  The assessment was 
post-traumatic stress disorder.  In August and September 
1996, VA outpatient treatment records reported that there was 
a worsening of affect and mood.  Clinical notes in 1997, show 
continued treatment with complaints of nightmares, lack of 
interest, sleep impairment, depression, and withdrawal.  The 
diagnoses included post-traumatic stress disorder, with 
depression.  

On November 25, 1996, the appellant presented a formal claim 
of entitlement to a total disability evaluation based on 
individual unemployability.

At a VA psychiatric examination conducted in January 1997, 
the veteran reported that he did not go anywhere and did not 
trust people.  He stated that he experienced flashbacks 
everyday.  He complained of nightmares, and initial and 
middle insomnia.  His appetite was reported as poor to fair.  
On mental status examination, the veteran was dressed 
appropriately, and was friendly, oriented, alert, and 
cooperative.  He denied hallucinations, delusions, or thought 
disorder.  The veteran stated that his mood was depressed, 
with an appropriate to constricted affect.  He was able to 
recall 3 out of 3 objects at 0 minutes and 2 out of 3 objects 
at 5 minutes.  He was able to recall 4 out of 4 presidents in 
the last 30 years.  He knew the number of days in a year.  
The diagnosis was chronic post-traumatic stress disorder.  
The global assessment functioning score assigned was 50.  

Lay statements received from family members and a friend from 
1991 to 1997, report their observations of the veteran.  The 
veteran's brother noted in 1991 that the appellant was a 
troublesome employee, but was friendly.  He indicated that 
the veteran tended to shift blame from himself to others or 
institutions.  In 1993, the appellant's wife reported that 
the veteran was paranoid and threatening.  He experienced 
sleep impairment, had a decreased libido, and was not very 
conscious of his personal hygiene.  A statement from a friend 
in 1996, reported that the veteran abused drugs, and had 
occasional nightmares and flashbacks.  A statement from his 
brother received in 1996, reported that the veteran had been 
in prison for selling drugs.  He noted that the veteran was 
unable to get along with bosses and coworkers, and had been 
unemployed more than he had worked since returning from 
Vietnam.  The brother stated that the veteran was self-
destructive, pessimistic, resentful of authority, careless, 
unfeeling, cold, and indifferent.  The veteran was reported 
as being confrontational and untrusting.  In a statement 
received in 1996, the veteran's wife indicated that the 
veteran had become more of a recluse, and because of his mood 
swings, attitude, medications, and poor sleep habits, he 
could not handle a job.  In 1997, the veteran's brother-in-
law, stated that the veteran stayed to himself, and was edgy 
and paranoid.  He reported that the veteran did not trust 
anyone, and would became extremely agitated at times.  

VA outpatient treatment records in 1997 and 1998, indicate 
continued treatment for post-traumatic stress disorder, with 
symptoms to include depression, nightmares, sleep impairment, 
and frustration.  The veteran stated that he avoided people 
and was withdrawn.  In February 1998, the veteran was noted 
to be in good contact with reality; however, in October 1998, 
psychotic thought processes were reported, to include 
hallucinations and delusions.  The global assessment 
functioning score assigned was 30, which indicates that the 
veteran's behavior was considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment, such as sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation, or inability to 
function in almost all areas, as evidenced by staying in bed 
all day, no job, home, or friends.  See DSM-IV.  

On examination in December 1998, it was reported that the 
veteran's clothes were disheveled, he smelled of perspiration 
and alcohol, and was unshaven.  His speech was slurred and 
punctuated with expletives.  It was noted that he was 
homicidal in intent and dreamt of it nightly.  The veteran 
was deluded with paranoid and grandiose beliefs, and reported 
that God spoke to him.  The veteran was obsessed with legal 
arguments and was overcome with ideas.  The diagnosis was 
post-traumatic stress disorder, and the global assessment 
functioning score was 20.  This score contemplates some 
danger of hurting self or others; or occasionally failing to 
maintain minimal personal hygiene; or a gross impairment in 
communication.  See DSM-IV.  

A VA psychiatric examination was scheduled in April 1999; 
however, the veteran reported to the examination under the 
influence of alcohol.  Accordingly, an examination was not 
conducted.  

A VA psychiatric examination was, however, conducted later 
that month.  It reported that the veteran was unkempt, 
unshaven, and unbathed.  His speech was coherent and 
relevant, although he lost his train of thought easily.  His 
mood was depressed, apathetic, and was easily irritated.  The 
examiner noted that the veteran was a convicted felon; that 
he carried a gun; and that the danger to himself or others 
was high.  On mental status examination, the veteran was 
paranoid, delusional, and he experienced both auditory and 
visual hallucinations.  He was afraid of crowds, heights, and 
closed spaces.  He was obsessed with Vietnam and felt 
compelled to lock doors.  Sleep impairment, decreased libido, 
and a poor appetite were reported.  Long-term memory was 
intact, but short-term memory was impaired.  The diagnoses 
include post-traumatic stress disorder.  It was noted that 
the veteran was unemployable.  The global assessment 
functioning score assigned was 35, which indicates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV.  

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claims and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claims.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been examined on numerous occasions by VA in 
connection with his claims.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Post Traumatic Stress Disorder

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  Id.; 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
Additionally, when evaluating a mental disorder, the 
frequency, severity, and duration of psychiatric symptoms 
should be considered, as well as the length of remissions, 
and the veteran's capacity for adjustment during the periods 
of remission.  38 C.F.R. § 4.126(a) (2000).  An evaluation is 
assigned based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as 
discussed in the Introduction above, this claim is based on 
the assignment of an initial disability rating for 
post-traumatic stress disorder.  In Fenderson, the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126.  

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the veteran's claim, i.e., January 17, 1992.  See 38 C.F.R. 
§ 3.400.  Subsequent to this decision, in July 1999, the RO 
assigned a 70 percent disability rating for post-traumatic 
stress disorder, effective April 30, 1999, the date of a VA 
psychiatric examination.  See 38 C.F.R. § 3.400(o)(2).  

The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); with 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97; 65 Fed. Reg. 37953 
(1997).

Under the old criteria, a 50 percent disability evaluation was 
warranted for post-traumatic stress disorder when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and his reliability, flexibility, and efficiency levels were 
so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and his psychoneurotic symptoms be of 
such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all contacts 
except the most intimate be so adversely affected as to result 
in the veteran's virtual isolation in the community, or that 
there was totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or the individual must have been 
demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The Court held that the criteria for a 100 percent rating 
under 38 C.F.R. § 4.132, Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).  Therefore, if the veteran's 
post-traumatic stress disorder results in either (1) "virtual 
isolation in the community," (2) "[t]otally incapacitating 
psychoneurotic symptoms . . .," or (3) a "[demonstrable 
inability] to obtain or retain employment," a 100 percent 
schedular rating would be applicable.  See 38 C.F.R. § 4.132.  

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The criteria for a 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective work relationships.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. .  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Prior to May 4, 1995, the Board finds that the veteran's 
service-connected post-traumatic stress disorder is properly 
rated as 50 percent disabling.  Although VA medical evidence 
indicates that the veteran was unemployable in December 1991, 
this opinion was based upon a diagnosis of antisocial 
personality and drug abuse, by history, and not the veteran's 
service-connected post-traumatic stress disorder.  Moreover, 
neither the March 1991 finding of the Agent Orange Payment 
Program nor the April 1992 Administrative Law Judge decision, 
found that the veteran was either severely disabled or 
unemployable due to PTSD.  Rather, there is no medical 
evidence of record prior to May 4, 1995, that the veteran's 
PTSD, and not his personality disorder and substance abuse, 
resulted in severe impairment in his ability to establish and 
maintain effective or favorable relationships with people and 
severe impairment in the ability to obtain or retain 
employment.  Additionally, there is no evidence of record 
prior to May 4, 1995 that the veteran's PTSD, as opposed to 
his personality disorder and substance abuse, and/or other 
nonservice connected disorders, resulted in deficiencies in 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective work relationships.  Indeed, in April 
1995, although the veteran reported he stayed in seclusion, 
and had survivor's guilt and experienced nightmares due to 
PTSD, the examiner noted he was calm and his mood was good.  

In Fenderson, the Court discussed the concept of "staging" 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  In the 
instant case, the Board finds that a 100 percent schedular 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9411 for 
post-traumatic stress disorder is warranted, effective the 
date of an outpatient treatment record dated May 4, 1995.  
See 38 C.F.R. § 3.400 (o)(2) (for increased compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later); see also 38 U.S.C.A. § 5110 (West 1991); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  The examiners of the 
May 4, 1995 examination, concluded that the veteran was 
unemployable due to the symptoms of post-traumatic stress 
disorder.  Accordingly, a 100 percent rating for 
post-traumatic stress disorder is warranted from that date.  
Id.; Johnson v. Brown, 7 Vet. App. 95 (1994).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against a rating in excess of 50 percent prior to 
May 4, 1995, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Unemployability

By correspondence dated received in November 1996, the 
veteran claimed entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
By a rating decision dated in July 1999, this claim was 
granted, effective April 30, 1999.  The veteran disagreed 
with the effective date assigned, and perfected his appeal as 
to the issue of effective date prior to April 30, 1999, for 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  However, when a veteran is 
in receipt of a 100 percent schedular rating he is not 
eligible for a total rating for compensation purposes based 
upon individual unemployability.  Green v. West, 11 Vet. App. 
472, 476 (1998).  As this decision grants a 100 percent 
schedular evaluation for PTSD, effective May 4, 1995, a total 
rating for compensation purposes based upon individual 
unemployability is moot.  See 38 C.F.R. § 4.16(a) (1995); 
38 C.F.R. § 4.16(a) (2000) (total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total).  This holding is binding unless there is a 
possibility of establishing a possible earlier effective date 
for the grant of a total rating for compensation purposes 
based upon individual unemployability, i.e., prior to May 4, 
1995.  Green, 11 Vet. App. at 476.

As noted above, for claims involving assertions of 
entitlement to increased compensation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received by the VA within one year after that 
date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400 (o)(2).  As the veteran's claim 
for entitlement to a total rating for compensation purposes 
based upon individual unemployability was not received until 
November 1996, and a total schedular evaluation for 
post-traumatic stress disorder has been assigned by this 
decision effective May 4, 1995, there is no possibility of 
establishing an earlier effective date, i.e., prior to May 4, 
1995, for the grant of a total rating for compensation 
purposes based upon individual unemployability.  

In reaching these decisions the Board acknowledges that there 
are several claims of entitlement to service connection 
pending.  These claims were, however, filed in November 1997.  
Hence, even if service connection is granted, any effective 
date would post date the awards granted in this decision.  
38 C.F.R. § 3.400 (2000).  Hence, those claims are not 
inextricably intertwined with the issues adjudicated by the 
Board at this time.

ORDER

A 100 percent evaluation for post-traumatic stress disorder, 
effective May 4, 1995, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  The 
claim of entitlement to an effective date prior to April 30, 
1999, being moot, is dismissed.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

